0    .




    Hon. Homer Garrison,Jr., Director
    Departmentof Public Safety
    Austin,Texas                OpinionNo. V-580.

                                Ile: Interpretation of Article1,
                                     Subdivision1, Section2 (a),
                                     of the UniformAct Regulating
    Dear Sir:                        Traffic on Highways.

             You have requestedof this office an interpretation
    of Article 1, Subdivision1, Section2 (a) of the UniformAct
    RegulatingTrafficon Highways,which reads as follows:

              "AuthorizedEmergencyVehicles. Vehiclesof
         the fire department(firepatrol),police vehicles,
         and such ambulancesand emergencyvehiclesof munic-
         ipal departmentsor public servicecorporationsas
         are deeignatedor authorizedby the police commis-
         sioneror the chief of police of an incorporated
         city."

              Before a consideration
                                   of the specificquestionsare
    undertaken,it shouldbe specifically pointedout that that por-
    tion of the above articleinsofaras it appliesto public serv-
    ice corporationsis unconstitutional.In the case of Walsh v.
    Dallas Railwayand TerminalCompany,167 S.w.213.1018, the very
    same languagewas in questionin the form of a city ordinanceof
    the City of Dallas. In placinghis interpretationupon the or-
    dinance,Chief JusticeAlexandersaid:

              "It will be noted, however,that while the or-
         dinanceattemptsto grant permissionto the chief
         of police to designatewhat vehiclesshall have the
         privilegeof an 'authorized  emergencyvehicle',and
         thus be exemptedfrom many of the provisionsof the
         ordinancesregulatingothers,it sets up no stand-
         ard by which the chief of police is to be guided in
         making such a designation. It is left to his uubrid-
         led discretionto say to whom the law shall be appli-
         cable,and to whom it shall not be applicable. For
         that reason,Section1 of said ordinance,insofaras
         it appliesto public servicecorporationsto be des-
         ignatedby the chief of police is invalid. crossman
Hon. Homer Garrison,Jr., Page 2, v-580.



    v. City of Galveston,112 Tex. 303, 247 S.W. 810,
    Spann v. City of Dallas,111 Tex. 350, 235 S.W.
513; ContinentalOil Co. v. City of WichitaFalls,
    Tex.Com.App.,42 S.W. (2d) 236; 30 Tex.Jur.117,
    n. 18; 37 ~m.~ur.,page 778, sec. SO; annotations
    in 54 A.L,R. 1104."

          There can be no doubt but that the reasons
                                                   invalidat-
ing the city ordinancein turn invalidatethat portionof the
act herein in question. Under its savingclause,however,the
remainingportionof the sectionunder considerationis consti-
tutional;and all questionshere answeredare viewed in light
of this interpretation.

         (1)   Are vehicleswhich are recognizedas po-
               lice vehiclesrequiredto be design&ed
               as authorizedemergencyvehiclesin order
               to make emergencyruns under the state
               highwaylaws?

         (2)   Are automobilesoperatedby the United
               States ImmigrationBorder Patrol recog-
               nized as or consideredto be police ve-
               hicles?

         (3) If automobilesoperatedby the United
             States Immigrationi?order Patrol are rec-
             ognizedas police vehiclesunder the state
             law, would they stillbe requiredto be
             designdtedas authorizedemergencyvehic-
             les by a police commissioneror a chief of
             police in order to make emergency runs with-
             in the limits of an incorporatedcity?

          Question1 is answeredin the negative. The clear
importof the statuteis that authorizedemergencyvehiclesin-
clude police vehicles. Had the Legislatureintendedthat the
Police Commissioneror Chief of Police place his authorization
upon policevehicles,it would have so declared. As the statute
now reads,the authorization and designationare applicableonly
to ambulancesand emergencyvehiclesof municipaldepartments.
By the same token, it is inconceivablethat our State Legislature
intendedonly State and local peace officersto enjoy this spe-
cial sanctionin attemptingto keep the peace and enforcethe law
of the land. For State or local authoritiesto interferewith
the Federal arm of justicewould be to overridea principlere-
garded as establishedsinceMcCullochv. Maryland,17 U.S. 316.
By any standard,Federal law enforcementofficersoperatepolice
vehiclesand, as in question1, local authorizationis not
Ho& Homer Garrison,Jr., Page 3, V-580.

                                                               '1.   ,.y.~. ~_   ,,,

requiredsince the statutedeclaresthe authorization to sxist.
Therefore,question2 is answeredin the affirmativeand ques-
tion 3 in the negative.

         (4) What is a policevehiclefi6hl.athe mean-
             ing of the UniformAct RegulatingTraff$o
             on Highways?

          In the absenceof a statutorydefinitionas to what
is a police vehicle,we must look to the intentof the Legisla-
ture to arrive at a properunderstandingof the term. In this
regard,it is reasonableto supposethat the intentof the Leg-
isUtum   was that a policevehicleshould includeany official
vehdcleused to dischargefunctionsvitally connectedwith pub-
lit safety, It cannotbe conceivedthat the Legislaturein-
tended solelythose vehiclesused in enforcingtrafficlaws.
City of RochesterV. Lindner,4 N.Y.S. (2d) 4; State v. Gorhsm,
188 P. 457; Edbergv. Johnson,184 N.W. 12. On the other hand,
officialnecessityis not to be mistakenfor personalprivilege,
nor authorityfor impeccability.The true test seemsto be pub-
lic safety or other matter of vital importanceto the public.
Title and ownershipto the vehiclesare, of course,evldentiary.

         (5) What is a vehicleof the fire department
             or fire patrol vehiclewithin the meaning
             of the UniformAct RegulatingTraffic?

          The commonmeaningof the wording of the statuteaan
have no other interpretationthan that the'vehiclemust belong
to the fire departmentor be under its control. Title and own-
ership,perhaps,are not absolutelynecessary;but, the element
of absolutecontrolis essential.

         (6) Is every policevehicleand fire depart-
             ment or fire patrol vehiclean "authorized
             emergencyvehicle"within the meaningof
             the UniformAct RegulatingTrafficwithout
             being so designatedby khe Police Commis-
             sioneror Chief of Police7

          Question6 is answeredby question1 insofaras it per-
tains to policevehicles. And, in addition,the same reasoning
would apply to vehiclesof the fire department,in that, the ,
statutein questiondoes not requirean act of designationby
the Pol.i,oe
           Commissioneror Chief of Police.

         (7) Would a privatevehicleused by a volun-
             teer firemanbe a vehiclemf a fire depart-
             ment within the meanlugof the UniformAct
             RegulatingTraffic?,
Hon. Homer Garrison,Jr., Page 4, V-580.



          Question7 is answeredin the negativeby the answer
to question5. These vehiclesdo not belong to the fire depart-
ment and are not under its control.

         (8) If you have answeredquestionnumber 7
             in the negative,could it be made one
             by being so designatedby the police
             commissioneror the chief of police?

         The statutereads that the Chief of Police or the Po-
lice Commissionercan designateas an authorizedemergencyve-
hicle only those ambulancesand emergencyvehiclesthat belong
to a municipaldepartment.It follows,therefore,that such
officialscannotmake a privatelyowned vehiclean authorized
emergencyvehicle. Walsh v. DallasRailwayand TermincalCom-
pany, supra.

         (9) Is a privatelyowned ambulance,such as
             is ordinarilyowned and operatedby an
             individualfuneralhome, an ."authorized
             emergencyvehicle",and is it necessary
             that such ambulancebe designatedan "au-
             thorizedemergencyvehicle"by the police
             commissioneror the chief of police?

        (10) What is a,publicservicecorporationwith-
             in the meaningof the UniformAct Regulat-
             ing Traffic?

          These questionshave been answeredpreviously,follow-
ing the case of Walsh v. DallasRailwayand TerminalCompany.
As to these vehicles,the statuteis unconstitutional;and hence
inapplicable.

        (11)   When a vehiclehas been legallydesignated
               an authorizedemergencyvehicleby the po-
               lice commissioneror the chief of police.,
               does such vehiclecontinueto be an author-
               ized emergencyvehiclewhen operatedbeyond
               the limits of a corporatecity or town of
               the police commissioneror chief of police
               making,thedesignation?

          The statute,of course,does not set out the limits
wherein an authorizedemergencyvehiclemay operate. The purpose
of the Legislaturewas to definewhat was "an authorizedemer-
gency vehicle." Followingsuch officialact of designation,the
vehicleremainsin such status,dependent,of course,upon its
use> The Legislaturedid not intendthat an ambulanceacting in
Hon. Homer Garrison,Jr., Page 5, V-580.



an emergency shouldbe strippedof its cl.asslflcat%on
                                                   as it
passed the city limits. The statuteis the standardfor defin-
iq what is an "authorizedemergencyvehlal.e",Bld such desig-
nation is not Limitedto the limitl of a p*)pcl*pecity.




          ArttcLe1, Subdivision1, Secticm2 (a), of the
    Uniformliigbway  Act insofaras it perteinsto public
    servicecorporat5onsis unconstitutionall.   Police ve-
    hicles are determinedby their use, and vehioLesof
    the fire departmentmust be under the controlof such
    departmentto be classifiedas authorizedemergency
    vehicles, No sot of the Police Casmi88ion8ror Chief
    of Police is m&i&ml for such cla88ifiaation.The
    same is true of pollae vahiole8operatedby Federal
    law enforcement offlaars since the authorizationis
    declaredto exist b;voperationof the statute. The
    Ch8S%fftaatiCX& aoPierIWdupon VehiCk3  Of municipal
    departmants~.in not limitedto the Unit8 of a corpori
    ate city.




                                   By     /B/ Joe H. Reynolds
                                              Joe   &: .Reyp~Ldi
                                                      A88%8t8&It



                                   APPROVED:

                                    /8/ Fagan Dlak8on
                                   FXRSTA@SZSTAN!C
                                   ATroFmY OEPIERAL.